Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on 07/22/2021 has been entered. Claims 1-18 are pending. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 4/30/2021. However, in view of amendment, new rejections has been made. 
It is noted that remarks made on page 2, lines 1-5 and on page 6, line 3 of the response are inconsistent with the rest of the response. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim recites “wherein the flexible sheath comprises a phosphorescent material,” in lines 1-6. This is not supported by the disclosure in the instant application. Applicant-cited-para [0026] of the instant application states “At this location the sheath 54 illuminates the walls of the exit port 42 but not much more as shown by the x's in FIG. 3.” The recited photoluminescence in para [0023] is not the same as phosphorescence. This is not sufficient to disclose that sheath includes a “phosphorescent material”. Entire disclose does not recite the term “phosphorescent” or equivalent terms.  Further, phosphorescent material show phosphorescence and chemiluminescent material shows chemiluminescence. These materials are different. Instant application only discloses chemiluminescent materials/activities not the phosphorescent material or phosphorescence activities.
 Accordingly, claim 1 fails to comply with the written description requirement for recited “phosphorescent material”. Appropriate correction is required. 
In regards to claim 7, the claim recites “a lumen extending from the proximal end to the distal end, wherein the flexible sheath includes phosphorescent material,” in lines 21-22. 
Applicant-cited-para [0026] of the instant application states “At this location the sheath 54 illuminates the walls of the exit port 42 but not much more as shown by the x's in FIG. 3.” This is not sufficient to disclose that sheath includes a “phosphorescent material”. The recited photoluminescence in para [0023] is not the same as phosphorescence. Entire disclosure does not recite the term “phosphorescent” or equivalent terms.  Further, phosphorescent material show 
Appropriate correction is required.
Further, as recited, claims 6 and 12 also do not comply with the written description requirement because these claims happen to recite that phosphorescent material exhibit chemiluminescence activity which is incorrect and does not comply with the written description requirement. Appropriate correction is required.
Claims 2-6, 8-17 are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “ the imaging sensor comprising a component located proximal of the ultrasound transducer” in line 12.  Use of the term “the ultrasound transducer” which is already 
Claim 8-17 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1- 5 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kume (US 5411016).
In regards to claims 1, 2, Kume discloses a flexible sheath (a catheter shaft 28; FIG. 2) comprising: a distal end (FIG. 2 shows a distal end); a proximal end (FIG. 2 shows a proximal end); and 
a lumen extending from the proximal end to the distal end (lumen of catheter shaft 28; FIG. 2), wherein the flexible sheath comprises a phosphorescent material (The radial bands 46 can be formed of phosphorescent ink; FIG. 5), wherein the flexible sheath is configured to be received by a working channel of an endoscope (lumen of catheter shaft 28 can be received by an endoscope or a bronchoscope).  
In regards to claim 3, Kume discloses the flexible sheath of Claim 1, wherein the phosphorescent material comprises a luminous pigment (Radial phosphorescent material are provide on the catheter end. Col. 7, lines 1-22).  
In regards to claim 4, Kume discloses the flexible sheath of Claim 3, wherein the luminous pigment is applied as a paint to at least a portion of the flexible sheath (The radial bands 46 can be formed of phosphorescent ink on the catheter end.  Col. 7, lines 1-22).  
In regards to claim 5, Kume discloses the flexible sheath of Claim 3, wherein the luminous pigment is added during manufacturing of the flexible sheath (The radial bands 46 can be formed of phosphorescent ink on the catheter end.  Col. 7, lines 1-22; They can be added during manufacturing).

Claim 18 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Weinmann (US 20200246102).

In regards to claim 18, Weinmann discloses flexible sheath (flexible cartridge 1040; FIG. 11; para [0068]) comprising: a distal end (FIG. 11 shows a distal end); a proximal end (FIG. 11 shows a proximal end); 
a lumen extending from the proximal end to the distal end (interface 1028 provide a lumen that extends proximal end to a distal end. FIG. 11), a first chamber section (area of vial 1042) including at least a first solution (vial 1042 of a catalyst agent; FIG. 11; Para [0068]); a second chamber section including at least a second solution (Area between vial 1042 and cartridge 1040; A chemiluminescence reagent is stored in chemiluminescent cartridge 1040; Para [0068]); and a breakable membrane (vial 1042 can be broken to mix the chemicals and generate .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 13, 15, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani (US 20090318797) in view of Vertikov (US 20190142528) and Kume (US 5411016).
In regards to claim 7, Hadani discloses a system (Apparatus 150 comprising endoscope in housing 102; Para [0105]; FIGS. 2) comprising: 
an endoscope system (Endoscope in housing 102 as shown in FIG. 2; endoscopic tool 112) comprising: 
a handle (handle 127 comprised in the endoscope 102; endoscopic handle 127 allows a user to control and/or to maneuver the operation of endoscopic tool 112; Para [0092]); 
an insertion tube (Insertion tube 108; para [0077]; FIG. 2) comprising: 
a proximal end (proximal end of insertion tube 108; FIG. 2) coupled to the handle (FIG. 2; para [0092]); 

a working channel (channel where the endoscopic tool 112 is inserted;  FIG. 2; para [0101]); and 
an exit port of the working channel at the distal end of the insertion tube (FIG. 2 shows an exit port of the channel near distal end); and
 an imaging system (system comprising CCD sensor 110; para [0078], [0109]; FIG. 2) comprising: 
an imaging sensor (CCD sensor 110; FIG. 2; para [0109]) configured to produce image data (image processor 306; FIG. 2; para [0110]), the imaging sensor comprising a component (CCD sensor 110 is a component; FIG. 2) located distal of the exit port at the distal end of the insertion tube (the sensor 110, is located distal of the exit port; FIG. 2).
a flexible sheath (sheath of tool 112; The sheath of tool 112 must be flexible to reach remote areas of airways with flexible insert tube, Para [0063].) configured to be slidably received within the working channel (para [0101]; FIG. 2) the flexible sheath comprising: a distal end (tool 112 has a distal end); a proximal end (tool 112 has a proximal end.). 
Arrangement of FIG.2 of Hadani, however, does not positively disclose an image processor configured to receive the produced image data from the image sensor and generate an output signal based on the received image data; and an output device configured to output the generated output signal. 
In another arrangement of FIG. 5, Hadani teaches an image processor (An image processor is connected to the endoscope, para [0030]; FIG. 5 shows endoscope 102, connected to 
an output device configured to output the generated output signal (Screen 310 is configured to output signal of endoscope 102; para [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hadani’s arrangement of FIG. 2 in accordance with the teaching of FIG. 5 of Hadani so that position of the endoscopic tool can be seen and tracked in a display (para [0110] of Hadani) for enhancing surgical visibility. 
Hadani as modified does not positively disclose a lumen extending from the proximal end to the distal end of the flexible sheath, and wherein the flexible sheath includes a phosphorescent material. 
Analogous art Vertikov is directed to Image-guided systems and methods for enhanced medical tool tracking and guidance (abstract) and teaches lumen extending from the proximal end to the distal end of the flexible sheath (Medical tool 200 can be equipped with a lumen. Para [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hadani in accordance with the teaching of Vertikov to provide a lumen in the flexible sheath (sheath of tool 206) so that it can facilitate additional tools to be passed through it (para [0055] of Vertikov).
Hadani as modified does not positively teach wherein the flexible sheath includes a phosphorescent material. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hadani and include a phosphorescent material near the distal portion of the tool (tool 112) in accordance with the teaching of Kume for enhanced visualization of the lumen during surgery by using light from the phosphorescent material.


    PNG
    media_image1.png
    658
    865
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    632
    905
    media_image2.png
    Greyscale

In regards to claim 8, Hadani in view of Vertikov and Kume teaches the system of Claim 7, wherein the endoscope is a bronchoscope (Hadani: Endoscope is a bronchoscope. Para [0100]).
In regards to claim 9, Hadani in view of Vertikov and Kume teaches the system of Claim 7, wherein the phosphorescent material comprises a luminous pigment (Kume: radial phosphorescent material are provide on the catheter end. Col. 7, lines 1-22.).  
In regards to claim 10, Hadani in view of Vertikov and Kume teaches the system of Claim 9, wherein the luminous pigment is applied as a paint to at least a portion of the flexible sheath (Kume: The radial bands 46 can be formed of phosphorescent ink on the catheter end.  Col. 7, lines 1-22).  
In regards to claim 11, Hadani in view of Vertikov and Kume teach the system of Claim 9, wherein the luminous pigment is added during manufacturing of the flexible sheath (Kume: The radial bands 46 can be formed of phosphorescent ink on the catheter end.  Col. 7, lines 1-22; They can be added during manufacturing.).
In regards to claim 13, Hadani as modified teaches the system of Claim 7, wherein the output signal includes a visual indication of where the distal end of the flexible sheath is located relative to the distal end of the working channel based on the image data, wherein the output device outputs the generated visual indication (Hadani: Image of the distal tip and body lumen is generated by the apparatus 400. Para [0109]; Trajectory of the endoscopic tool is calculated, para [0042], and displayed in display 310; FIG. 5; para [0110], [0111]).
In regards to claim 15, Hadani as modified teaches the system of Claim 7, wherein the output signal includes a value of a position of the distal end of the flexible sheath relative to the exit port based on the image data (Hadani: Position and track of the endoscopic tool is generated and displayed. Para [0111]; As can be seen from image displayed in FIG. 5, the output signal include a value of the position of the distal end of the tool relative to the exit port. Para [0109], [0120]), wherein the output device outputs the value of the position of the distal end of the flexible sheath relative to the exit port (FIG. 5 shows the position of the distal end of tool.).  
In regards to claim 17, Hadani as modified teaches the system of Claim 7, wherein the output device comprises at least one of an audio output device (The observation is aided by visual and/or audible feedback. FIG. 7; Para [0127]) or a visual output device.  Para [0043]-[0044]).







Claims 14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani (US 20090318797) in view of Vertikov (US 20190142528), Kume (US 5411016) and further in view of Zappia (US 20130072753).
In regards to claims 14, Hadani as modified does not teach the system of Claim 13, wherein the image processor generates at least one of an intensity value or a wavelength value based on the image data, and wherein the visual indication is based on the intensity value or the wavelength value being greater than a predefined threshold.  However, using intensity value of an image signal by a CCD before displaying the image is well known. For example, analogous art Zappia is directed to medical devices (abstract) and teaches that the image processor generates at least one of an intensity value or a wavelength value based on the image data, and wherein the visual indication is based on the intensity value or the wavelength value being greater than a predefined threshold (Intensity value from a medical device is sensed and compared to a threshold intensity and based on intensity value a signal indicative the position of the device is determined. Para [0012]-[0013], [0049], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hadani and generate visual indication of the 
In regards to claims 16, Hadani as modified does not teach the system of Claim 15, wherein the image processor generates at least one of an intensity value or a wavelength value based on the image data, and wherein the position value is based on the analyzed intensity value or the wavelength value being within the predefined ranges.  However, using intensity value of an image signal by a CCD before displaying the image is well known. For example, analogous art Zappia is directed to medical devices (abstract) and teaches that the image processor generates at least one of an intensity value or a wavelength value based on the image data, and wherein the position value is based on the analyzed intensity value or the wavelength value being within one of a predefined ranges (Intensity value from a medical device is sensed and compared to a threshold intensity and based on intensity value the position of the device is determined. Para [0012]-[0013], [0049], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hadani and generate position of the images based on intensity of the received image signal so that accurate position value of the tool could be produced.


Response to Arguments

Applicant’s arguments with respect to claim(s) filed on 07/22/2021 have been considered but are moot because the new ground of rejection rely on new prior art for any teaching or matter 
On page 8, paragraph 2 of the response applicant states “wherein the flexible sheath comprises a phosphorescent material” is supported by the instant application. Examiner respectfully disagrees for the reasons stated below.
Applicant-cited-para [0026] of the instant application states “At this location the sheath 54 illuminates the walls of the exit port 42 but not much more as shown by the x's in FIG. 3.” This is not sufficient to disclose that sheath includes a “phosphorescent material”. Entire disclose does not recite the term “phosphorescent” or equivalent terms.  Further, phosphorescent material show phosphorescence and chemiluminescent material shows chemiluminescence. These materials are different. Instant application only discloses chemiluminescent materials/activities not the phosphorescent materials or phosphorescence activities. The recited photoluminescence in para [0023] is not same as phosphorescence. 
Since claims 1-17 recite “wherein the flexible sheath comprises a phosphorescent material” directly or indirectly, these claims are not supported by the written description in the specification.
Applicant is advised to amend the claim so that the claims comply with the written description requirement.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795